Exhibit 10.1 
 
THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 (THE "1933 ACT"), NOR  REGISTERED UNDER ANY
STATE SECURITIES LAW, AND ARE "RESTRICTED SECURITIES" AS THAT TERM IS DEFINED IN
RULE 144 UNDER THE 1933 ACT.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD
OR OTHERWISE TRANSFERRED, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE 1933
ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
ISSUER.
 
AGREEMENT FOR THE EXCHANGE  OF  STOCK


THIS AGREEMENT is made and entered into this 24th day of March, 2011, by and
between ExperTelligence, Inc., a Nevada corporation (the “ISSUER”), and Pay
Mobile, Inc., a Delaware corporation (“PM”), and its shareholders, all of whom
are listed as signatories below.


In consideration of the mutual promises, covenants, representations and
warranties contained herein, and other good and valuable consideration, and with
the intent that, upon consummation of the transactions contemplated hereby, on
the terms set forth herein, PM shall become a wholly owned subsidiary of Issuer
each of the parties hereto agrees as follows:


1.           EXCHANGE OF SECURITIES. Subject to the terms and conditions of this
Agreement, the ISSUER agrees to issue to the shareholders of PM, 80,000,000
shares of ISSUER’s restricted common stock in the amounts listed below the names
in Exhibit A. In conjunction therewith, Jason Smart, the Issuer’s President and
National Business Investors have agreed to collectively cancel 50,000,000 shares
of their restricted common stock. In addition, the Issuer has arranged for an
outside investor to contribute $125,000 to the capital of the Issuer in exchange
for 1,250,000 shares of the Issuers restricted common stock.


2.           REPRESENTATIONS AND WARRANTIES OF ISSUER. ISSUER represents and
warrants to PM the following:

            (A)           Organization.  ISSUER is a corporation duly organized,
validly existing, and in good standing under the laws of Nevada, and has all
necessary corporate powers to own properties and carry on a business, and is
duly qualified to do business and is in good standing in Nevada. All actions
taken by the incorporators, directors, officers and shareholders of ISSUER have
been valid and in accordance with the laws of the State of Nevada.
 
            (B)           Capital.  The authorized capital stock of ISSUER
consists of 300,000,000 shares of common stock, $0.0001 par value, and
25,000,000 shares of preferred stock, $0.0001 par value. Prior to the issuance
of the shares to the PM shareholders and the cancellation of the 50,000,000,
there are 94,964,138 shares of common stock issued and outstanding and no shares
of preferred stock issued and outstanding. Upon the closing of this transaction
and with the issuance of the shares contemplated herein and the cancellation of
the 50,000,000 shares, there will be a total of 126,214,138 shares of commons
stock issued and outstanding. All such outstanding shares are, as of the date
hereof, and at Closing fully paid and non- assessable, free of all liens,
encumbrances, options, restrictions and legal or equitable rights of others not
a party to this Agreement. Other than as proved herein, there are not now, and
at Closing, there will not be, any outstanding subscriptions, options, rights,
warrants, convertible securities, or other agreements or commitments obligating
ISSUER to issue or to transfer from treasury any additional shares of its
capital stock.  None of the outstanding shares of ISSUER are subject to any
stock restriction agreements. All of the shareholders of ISSUER have valid title
to such shares and acquired their shares in a lawful transaction and in
accordance with the laws of the State of Nevada.
 
 
1

--------------------------------------------------------------------------------

 
 
            (C)           OTCBB Listing. The Company is a reporting company
pursuant to the Securities and Exchange Act of 1934 and is current in its filing
with the Securities and Exchange Commission.  The Company’s common stock is
listed for trading on the OTCBB with a trading symbol of EXTLE.
 
            (D)           Ability to Carry Out Obligations.  ISSUER has the
right, power, and authority to enter into and perform its obligations under this
Agreement. The execution and delivery of this Agreement by ISSUER and the
performance by ISSUER of its obligations hereunder will not cause, constitute,
or conflict with or result in (a) any breach or violation or any of the
provisions of or constitute a default under any license, indenture, mortgage,
charter, instrument, articles of incorporation, bylaw, or other agreement or
instrument to which ISSUER or its shareholders are a party, or by which they may
be bound, nor will any consents or authorizations of any party other than those
hereto be required, (b) an event that would cause ISSUER  to be liable to any
party, or (c) an event that would result in the creation or imposition or any
lien, charge or encumbrance on any asset of ISSUER or upon the securities of
ISSUER to be acquired by the shareholders of PM.
 
            (E)           Full Disclosure.  None of representations and
warranties made by the ISSUER, contain any untrue statement of a material fact,
or omit any material fact the omission of which would be misleading under the
circumstances by which it was made.
 
            (F)           Contract and Leases.  ISSUER is not currently carrying
on any business and is not a party to any contract, agreement or lease. No
person holds a power of attorney from ISSUER.
 
            (G)           Compliance with Laws.  To the best of its knowledge,
ISSUER has substantially complied with, and is not in material violation of any
federal, state, or local statute, law, rule and/or regulation.
 
            (H)           Litigation.  ISSUER is not (and has not been) a party
to any suit, action, arbitration, or legal, administrative, or other proceeding,
or pending governmental investigation. To the best knowledge of ISSUER, there is
no basis for any such action or proceeding and no such action or proceeding is
threatened against ISSUER.  ISSUER is not subject to or in default with respect
to any order, writ, injunction, or decree of any federal, state, local, or
foreign court, department, agency, or instrumentality.
 
 
2

--------------------------------------------------------------------------------

 
 
            (I)           Conduct of Business.  Prior to the closing, ISSUER
shall not conduct  any activity whatsoever except in connection with this
transaction and shall not
(i) sell, pledge, or assign any assets
(ii) amend its Articles of Incorporation or Bylaws,
(iii) declare dividends, redeem or sell stock or other securities,
(iv) incur any liabilities,
(v) acquire or dispose of any assets, enter into any contract, guarantee
obligations of any third party, or
(vi) enter into any other transaction.
 
            (J)           Corporate Documents. Copies of each of the following
documents of ISSUER, which are true complete and correct in all material
respects, have been delivered to PM:


Articles of Incorporation;
Bylaws;
Minutes of Shareholders Meetings; and
Minutes of Directors Meetings.
Consents signed in lieu or meetings of Shareholders
Consents signed in lieu of meetings of Directors
Financial statements for the period ending December 31, 2010.
 
            (K)           Validity of Documents. All minutes, consents or other
documents pertaining to ISSUER to be delivered at or prior to closing shall be
valid and in accordance with the laws of the State of Nevada.
 
            (L)           Title to Shares.  The shares to be issued pursuant to
this Agreement will be, at closing, free and clear of all liens, security
interests, pledges, charges, claims, encumbrances and restrictions of any kind.
None of such shares are or will be subject to any voting trust or agreement. No
person holds or has the right to receive any proxy or similar instrument with
respect to such shares and, except as provided in this Agreement, ISSUER is not
a party to any agreement which offers or grants to any person the right to
purchase or acquire any securities of ISSUER. There is no applicable local,
state or federal law, rule, regulation, or decree which would, as a result of
the issuance of the shares, impair, restrict or delay any voting rights with
respect to the shares.
 
 
3

--------------------------------------------------------------------------------

 


3.           REPRESENTATIONS AND WARRANTIES OF PM. PM represents and warrants to
ISSUER the following:


(A)           Organization.  PM is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware and has
all the necessary corporate powers to own properties and carry on a business,
and is duly qualified to do business and is in good standing in Delaware.


(B)           Ability to Enter Into Agreement and Carry Out Obligations.  PM has
the right, power, and authority to enter into and perform its obligations under
this Agreement.


4.           INVESTMENT INTENT. Attached is a complete shareholder list of PM
and each shareholder is acquiring the shares of ISSUER to be issued pursuant to
this Agreement for its or his own account for the purpose of investment and not
with any expectation, desire, or need for resale and not with the view toward
distribution, resale, subdivision, or fractionalization of the shares to be
acquired by it or him hereunder.


5.           DOCUMENTS TO BE DELIVERED AT CLOSING.


(A)           By ISSUER:


     (i)           Board of Directors Minutes authorizing the issuance of shares
of the ISSUER to be issued pursuant to this Agreement in accordance with
Schedule A attached hereto and incorporated herein by reference. :


(ii)           The resignation of the current officers and directors of ISSUER.


(iii)           A Board of Directors resolution appointing the following as
officers directors of ISSUER:
 

 
Gino Porco
Director, President
   
Peter Strang
Director
   
Fred Corp.
Director
   
Jason Newhook
Director
 



(iv)           Certificate of Good Standing from the State of Nevada.


(v)           All of the business and corporate records of ISSUER, including but
not limited to correspondence files, bank statements, income tax returns,
checkbooks, savings account books, minutes of shareholder and directors
meetings, financial statements, shareholder listings, stock transfer records,
agreements and contracts.
 
               (vi)           A direction by the Company to issue certificates
for the outstanding shares satisfactory to the PM and PM shareholders.
 
 
4

--------------------------------------------------------------------------------

 


(B)           By PM:


(i)           Delivery to ISSUER, or to its Transfer Agent, of certificates
representing 100% of the issued and outstanding common stock of PM.
 
6.           POST CLOSING FORWARD SPILT AND NAME CHANGE.  Immediately after the
Closing, the Issuer, at the direction of its new Board of Directors, shall
approve a 2-1 forward split of the Company’s common stock. In conjuncture
therewith, for shareholders holding physical certificates, the forward split
shall be by way of a mandatory exchange and not by the Issuer’s transfer agent
being required to automatically issue additional share certificates to the
holders of physical certificates.
 
 
7.           MISCELLANEOUS PROVISIONS.


(A)           Expenses.  Each party shall bear all of the legal, accounting and
other costs and expenses incurred by it in connection with the negotiation,
preparation, execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby.


(B)           Further Assurances.  From and after the date of this Agreement,
each of the parties shall cooperate with one another, shall do and perform such
actions and things, and shall execute and deliver such documents and
instruments, as may be reasonable and necessary to effectuate the purposes and
intents of this Agreement.


(C)           Governing Law.  This Agreement shall be governed by, and shall be
construed and interpreted in accordance with, the laws of the State of Nevada
without regard to conflict or choice of law principles.   The prevailing party
in any such action and/or proceeding shall be entitled to recover its reasonable
attorney’s fees and costs from the other party.


(D)           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and arrangements, both oral and
written, between the parties with respect to such subject matter.  This
Agreement may not be amended or modified in any manner, except by a written
instrument executed by each of the parties hereto.


(E)           Benefits; Binding Effect.  This Agreement shall be for the benefit
of, and shall be binding upon, the parties and their respective successors and
assigns.


(F)           No Waivers.  The waiver by either party of a breach or violation
of any provision of this Agreement by the other party shall not operate nor be
construed as a waiver of any subsequent breach or violation.  The waiver by
either party to exercise any right or remedy it may possess shall not operate
nor be construed as a bar to the exercise of such right or remedy by such party
upon the occurrence of any subsequent breach or violation.
 
 
5

--------------------------------------------------------------------------------

 


(G)           Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of any or all of the provisions hereof.


(H)           Counterparts; Telecopier.  This Agreement may be executed in any
number of counterparts and by the separate parties in separate counterparts, and
via telecopier, each of which shall be deemed to constitute an original and all
of which shall be deemed to constitute the one and the same instrument.
 
IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Agreement on the date first written above.
 
EXPERTELLIGENCE, INC.
 
PAY MOBILE INC.
      By:     By:     Francisco Terreforte, President    
Gino Porco, President

 
 
6

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE FOR PAY MOBILE SHAREHOLDERS
 AND SHARES TO BE ISSUED
 

 
6887580 Canada Inc.
                 
By:
           
Gino Porco
 
Tony Spiritoso
     
16,250,000 Shares
 
416,667 Shares
               
2266927 Ontario Inc.
                   
By:
           
Peter Strang
 
Michael Delaney
     
16,250,000 Shares
 
833,333 Shares
               
7262230 Canada Limited
                   
By:
               
Josette Weber
     
1,250,000 Shares
 
833,333 Shares
                1233171 Alberta Ltd.                    
By:
               
Jason Newhook
     
4,166,667 Shares
 
20,000,000 Shares
                                Fred Corp           20,000,000 Shares  

 
 
7

--------------------------------------------------------------------------------